Exhibit 10.1
SECOND SUPPLEMENTAL INDENTURE
     This SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated
as of April 1, 2009, among AWS, Inc., a Delaware corporation, Complete Energy,
LLC, a Delaware limited liability company, I.E. Miller Services, Inc., a Texas
corporation, Integrated Production Services, Inc., a Delaware corporation, Peak
Oilfield Assets, LLC, a Texas limited liability company, TSWS Well Services,
LLC, a Delaware limited liability company (each a “New Guarantor” and
collectively, the “New Guarantors”), each a subsidiary of Complete Production
Services, Inc., a Delaware corporation (the “Company”), the existing Guarantors
(as defined in the Indenture referred to herein) and Wells Fargo Bank, National
Association, as trustee under the Indenture referred to herein (the “Trustee”).
The New Guarantors and the existing Guarantors are sometimes referred to
collectively herein as the “Guarantors,” or individually as a “Guarantor.”
WITNESSETH
     WHEREAS, the Company and the existing Guarantors have heretofore executed
and delivered to the Trustee an indenture (the “Indenture”), dated as of
December 6, 2006, relating to the 8% Senior Notes due 2016 (the “Securities”) of
the Company, as supplemented by a First Supplemental Indenture dated as of
August 28, 2007;
     WHEREAS, Section 4.12 of the Indenture provides that if the Company or any
of its Restricted Subsidiaries acquires or creates a Domestic Subsidiary after
the Issue Date, then the Company shall cause any such newly acquired or created
Domestic Subsidiary to become a Guarantor by executing a supplemental indenture;
and
     WHEREAS, pursuant to Section 10.1 of the Indenture, the Company, the
Guarantors and the Trustee are authorized to execute and deliver this
Supplemental Indenture to amend or supplement the Indenture without the consent
of any Holder;
     NOW THEREFORE, to comply with the provisions of the Indenture and in
consideration of the foregoing and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the New Guarantors, the other
Guarantors, the Company and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Securities as follows:
     1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. Agreement to Guarantee. The New Guarantors each hereby agree, jointly
and severally, with all other Guarantors, to unconditionally Guarantee to each
Holder and to the Trustee the Obligations, to the extent set forth in the
Indenture and subject to the provisions in the Indenture. The obligations of the
Guarantors to the Holders of Securities and to the Trustee pursuant to the
Subsidiary Guarantees and the Indenture are expressly set forth in Article VIII
of the Indenture and reference is hereby made to the Indenture for the precise
terms of the Subsidiary Guarantees.

 



--------------------------------------------------------------------------------



 



     3. Execution and Delivery. The New Guarantors each agree that its
Subsidiary Guarantee shall remain in full force and effect notwithstanding any
failure to endorse on each Security a notation of such Subsidiary Guarantee.
     4. NEW YORK LAW TO GOVERN. THE LAW OF THE STATE OF NEW YORK SHALL GOVERN
AND BE USED TO CONSTRUE AND ENFORCE THIS SUPPLEMENTAL INDENTURE.
     5. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. This Supplemental Indenture may be
executed in multiple counterparts which, when taken together, shall constitute
one instrument.
     6. Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     7. The Trustee. Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture. This
Supplemental Indenture is executed and accepted by the Trustee subject to all
the terms and conditions set forth in the Indenture with the same force and
effect as if those terms and conditions were repeated at length herein and made
applicable to the Trustee with respect hereto.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.
     Dated: April 1, 2009

                  COMPANY:    
 
                Complete Production Services, Inc.    
 
           
 
  By:
Name:   /s/ Jose A. Bayardo
 
Jose A. Bayardo    
 
  Title:   Vice President and    
 
      Chief Financial Officer    
 
                TRUSTEE:    
 
                Wells Fargo Bank, National Association,         as Trustee    
 
           
 
  By:   /s/ John Stohlmann
 
Authorized Signatory    
 
                NEW GUARANTORS:    
 
                AWS, Inc.         Complete Energy, LLC         I.E. Miller
Services, Inc.         Integrated Production Services, Inc.         Peak
Oilfield Assets, LLC         TSWS Well Services, LLC    
 
           
 
  By:
Name:   /s/ Jose A. Bayardo
 
Jose A. Bayardo    
 
  Title:   Authorized Officer    
 
                EXISTING GUARANTORS:    
 
                A&W Water Service, Inc.         Alliance Energy Service Co., LLC
        Big Mac Tank Trucks, LLC         CES Mid-Continent Hamm, LLC         CES
Rockies, Inc.         CES SWD Texas, Inc.         Femco SWD, Inc.    

 



--------------------------------------------------------------------------------



 



                  Fugo Services, LLC         Greasewood, LLC         Guard
Drilling Mud Disposal, Inc.         Hamm & Phillips Service Company, Inc.      
  Hamm Management Co.         Hyland Enterprises, Inc.         LEED Tool
Corporation         Loyd Jones Well Service, LLC         MGM Well Services, Inc.
        Monument Well Service Co.         Oil Tool Rentals, Co.         Pumpco
Energy Services, Inc.         R&W Rental, Inc.         Roustabout Specialties,
Inc.         Servicios Holdings I, Inc.         Servicios Holdings II, Inc.    
    Stride Well Service Company, Inc.         Sweetwater Produced Water
Disposal, LLC         Texas CES, Inc.         Turner Energy Services, LLC      
  Turner Energy SWD, LLC    
 
           
 
  By:
Name:   /s/ Jose A. Bayardo
 
Jose A. Bayardo    
 
  Title:   Authorized Officer    

 